Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 1 of 11 PAGEID #: 1869




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


 LEVON MILLOW,

                          Petitioner,             :   Case No. 1:20-cv-460

        - vs -                                        District Judge Michael R. Barrett
                                                      Magistrate Judge Michael R. Merz

 WARDEN, London
  Correctional Institution,

                                                  :
                          Respondent.


                       REPORT AND RECOMMENDATIONS


        This habeas corpus case, brought pro se by Petitioner Levon Millow under 28 U.S.C. §

 2254, is before the Court on Respondent’s Motion to Dismiss (ECF No. 10). Petitioner opposes

 the Motion (ECF No. 14). Respondent has not filed a reply memorandum in support and the time

 for doing so under S. D. Ohio Civ. R. 7.2 has expired.

        A motion to dismiss involuntarily is a dispositive motion under 28 U.S.C. § 636(b),

 requiring a recommended disposition from a Magistrate Judge. The Magistrate Judge reference in

 this case has recently been transferred to help balance the Magistrate Judge workload in this

 District (ECF No. 16).

        Respondent moves for dismissal on the ground that all claims in the Petition are barred by

 the statute of limitations applicable to habeas corpus actions under 28 U.S.C. § 2254. The relevant

 statute is 28 U.S.C. § 2244(d) which provides:



                                                  1
Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 2 of 11 PAGEID #: 1870




               (1) A 1-year period of limitation shall apply to an application for a
                   writ of habeas corpus by a person in custody pursuant to the
                   judgment of a State court. The limitation period shall run from
                   the latest of —

                      (A) the date on which the judgment became final by
                          the conclusion of direct review or the expiration
                          of the time for seeking such review;

                      (B) the date on which the impediment to filing an
                          application created by State action in violation of
                          the Constitution or laws of the United States is
                          removed, if the applicant was prevented from
                          filing by such State action;

                      (C) the date on which the constitutional right
                          asserted was initially recognized by the Supreme
                          Court, if the right has been newly recognized by
                          the Supreme Court and made retroactively
                          applicable to cases on collateral review; or

                      (D) the date on which the factual predicate of the
                          claim or claims presented could have been
                          discovered through the exercise of due diligence.

               (2) The time during which a properly filed application for State
                   post-conviction or other collateral review with respect to the
                   pertinent judgment or claim is pending shall not be counted
                   toward any period of limitation under this subsection.


                                           Analysis



        A Hamilton County grand jury indicted Petitioner January 12, 2000, on three counts of

 rape in violation of Ohio Revised Code § 2907.02(A)(1)(b) and two counts of gross sexual

 imposition (“GSI”) in violation of Ohio Revised Code § 2907.05(A)(1), with specifications that

 the victim was under thirteen yeas of age and that Millow compelled her to submit by force

 (Indictment, State Court Record, ECF No. 9, Ex. 1). A jury convicted Millow on the rape counts

 and one GSI count, with the remaining GSI count dismissed by the court. Id. at Exs. 12 and 13.

                                                2
Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 3 of 11 PAGEID #: 1871




 Millow was sentenced to three consecutive life terms on the rape charges and eighteen months on

 the GSI charge. Millow appealed and the convictions were affirmed. State v. Millow, 2001 Ohio

 App. LEXIS 2666 (1st Dist. Jun. 15, 2001), appellate jurisdiction declined, 93 Ohio St. 3d 1446

 (Oct. 10, 2001). Millow’s conviction became final on direct appeal ninety days later (January 8,

 2002) when his time for filing a petition for writ of certiorari in the United States Supreme Court

 expired. Cases become final on direct review when certiorari is denied or when the time to file a

 petition for certiorari expires. Isham v. Randle, 226 F.3d 691, 694-95 (6th Cir. 2000); Smith v.

 Bowersox, 159 F.3d 345 (8th Cir. 1998); see also Clay v. United States, 537 U.S. 522 (2003)(as to

 § 2255), Lawrence v. Florida, 549 U.S. 327 (2007)(indicating Clay analysis would also apply to

 § 2244). Under § 2244(d)(1)(A), the statute of limitations began to run on that date and expired

 January 9, 2003. Millow’s habeas corpus petition was not filed until June 6, 2020, the date on

 which he deposited it in the prison mailing system (ECF No. 1, PageID 8). Unless Millow can

 excuse that seventeen-year-plus gap, his petition is time-barred.

          Millow argues his Petition is timely because he filed within one year of the Supreme Court

 of Ohio’s August 6, 2019, decision declining to exercise appellate jurisdiction over a decision of

 the First District Court of Appeals, upholding denial of a motion for new trial. State v. Millow,

 2019 Ohio App. LEXIS 1833 (1st Dist. May 8, 2019). Millow had filed that new trial motion March

 27, 2018 (State Court Record, ECF No. 9-1, Ex. 84).

          Petitioner’s argument is unavailing. While a motion for new trial can be a collateral attack on

 a criminal judgment which tolls the statute of limitations under § 2244(d)(2), it does not re-start the

 limitations period if the statute has already expired. Payton v. Brigano, 256 F.3d 405, 408 (6th Cir.

 2001).

          Petitioner’s principal argument is that the statute is tolled by his actual innocence. The

 controlling precedent on this point is now the Supreme Court’s decision in McQuiggin v. Perkins,

                                                    3
Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 4 of 11 PAGEID #: 1872




 569 U.S. 383 (2013).

                [A]ctual innocence, if proved, serves as a gateway through which a
                petitioner may pass whether the impediment is a procedural bar, as
                it was in Schlup and House, or, as in this case, expiration of the
                statute of limitations. We caution, however, that tenable actual-
                innocence gateway pleas are rare: “[A] petitioner does not meet the
                threshold requirement unless he persuades the district court that, in
                light of the new evidence, no juror, acting reasonably, would have
                voted to find him guilty beyond a reasonable doubt.” Schlup, 513 U.
                S., at 329, 115 S. Ct. 851, 130 L. Ed. 2d 808; see House, 547 U. S.,
                at 538, 126 S. Ct. 2064, 165 L. Ed. 2d. 1 (emphasizing that the
                Schlup standard is “demanding” and seldom met). And in making
                an assessment of the kind Schlup envisioned, “the timing of the
                [petition]” is a factor bearing on the “reliability of th[e] evidence”
                purporting to show actual innocence. Schlup, 513 U. S., at 332, 115
                S. Ct. 851, 130 L. Ed. 2d. 808.

                ***

                [A] federal habeas court, faced with an actual-innocence gateway
                claim, should count unjustifiable delay on a habeas petitioner’s part,
                not as an absolute barrier to relief, but as a factor in determining
                whether actual innocence has been reliably shown.

 McQuiggin v. Perkins, 569 U.S. 383, 386-87 (2013).

        The Sixth Circuit anticipated McQuiggin in Souter v. Jones, 395 F.3d 577 (6th Cir. 2005),

 where it held Congress enacted the statute of limitations in 28 U.S.C. § 2244(d)(1) “consistent

 with the Schlup [v. Delo] actual innocence exception.” The Souter court also described the Schlup

 standard as follows:


                [I]f a habeas petitioner "presents evidence of innocence so strong
                that a court cannot have confidence in the outcome of the trial unless
                the court is also satisfied that the trial was free of nonharmless
                constitutional error, the petitioner should be allowed to pass through
                the gateway and argue the merits of his underlying claims." Schlup
                v. Delo, 513 U.S. 298, 316 (1995)." Thus, the threshold inquiry is
                whether "new facts raise[] sufficient doubt about [the petitioner's]
                guilt to undermine confidence in the result of the trial." Id. at 317.
                To establish actual innocence, "a petitioner must show that it is more
                likely than not that no reasonable juror would have found petitioner
                guilty beyond a reasonable doubt." Id. at 327. The Court has noted

                                                  4
Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 5 of 11 PAGEID #: 1873




                that "actual innocence means factual innocence, not mere legal
                insufficiency." Bousley v. United States, 523 U.S. 614, 623, 140 L.
                Ed. 2d 828, 118 S. Ct. 1604 (1998). "To be credible, such a claim
                requires petitioner to support his allegations of constitutional error
                with new reliable evidence -- whether it be exculpatory scientific
                evidence, trustworthy eyewitness accounts, or critical physical
                evidence -- that was not presented at trial." Schlup, 513 U.S. at 324.
                The Court counseled however, that the actual innocence exception
                should "remain rare" and "only be applied in the 'extraordinary
                case.'" Id. at 321.

 Souter v. Jones, 395 F.3d 577, 590 (6th Cir. 2005).

        Millow does not present new evidence of actual innocence to this Court, but relies on the

 evidence he presented to the Hamilton County Court of Common Pleas in his March 27, 2018,

 motion for new trial. On appeal from denial of that motion, the First District summarized the

 relevant evidence at trial as follows:

                 [*P4] To understand the present motion, we must first take a brief
                look at the trial evidence that resulted in Mr. Millow's conviction.
                Mr. Millow raped and sexually assaulted a young girl, and his victim
                testified to four separate incidents at two different residences in
                downtown Cincinnati, where she, her mother, and her younger
                sisters resided with Mr. Millow. In late summer 1997, Mr. Millow
                moved in with the (five-year-old) victim and her mother at their
                residence on 12th Street. Mr. Millow and the victim's mother
                thereafter had two daughters, the youngest of whom was born on
                July 4, 1999. Several days later, on July 9, they all moved to
                Beekman Street and lived there together for about a month until Mr.
                Millow departed in August. At trial, the (then) seven-year-old victim
                testified to three incidents of sexual assault occurring at the 12th
                Street residence as well as a single incident on Beekman Street. She
                explained that the "first time [she] remember[ed]" an assault
                occurred after her sixth birthday, at the 12th Street location, and that
                her "sisters" had been "home at that time" and her "mom [had gone]
                to take her friend to her house."

 State v. Millow, 2019-Ohio-1751 (Ohio App. 1st Dist. May 8, 2019). It then proceeded to describe

 the new evidence Millow presented to the trial court:

                 [*P5] In support of his 2018 new-trial motion, Mr. Millow recycled
                the same argument that he presented in his unsuccessful 2007 new-

                                                   5
Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 6 of 11 PAGEID #: 1874




                trial motion, featuring the birth records for his youngest daughter,
                which reflected a discharge from the hospital on July 9, 1999, at 2:47
                p.m. The 2018 motion added, however, an affidavit from Mr.
                Millow's nephew depicting the events of July 9, 1999. The nephew
                explained that he had "not talked to; seen or corresponded in any
                way with [Millow] the entire 17-years [that Millow had] been
                imprisoned," until Mr. Millow's sister, in March 2017, had "tracked
                [him] down and informed [him]" of the victim's trial testimony that
                her "sisters" were at home with her the first time Mr. Millow
                sexually assaulted her. The nephew interpreted this testimony as
                "fix[ing]" July 9, 1999, as the day the sexual abuse commenced,
                which he considered "highly significant," because he and several
                others had been "in the physical presence" of Mr. Millow and the
                victim, on that date, between 4:00 and 9:00 p.m., helping with the
                move to Beekman Street. During that time, the nephew insisted, he
                witnessed "no visible signs of inappropriate misconduct."

                 [*P6] Mr. Millow relies on this "new evidence" to establish his
                innocence and justify a new trial. Seizing upon the victim's use of
                the plural "sisters," he claims that this evidence now shows that the
                initial three assaults could not have occurred prior to July 9 (because
                the victim did not have "sisters" until July 1999). And since his
                nephew and others saw him acting appropriately on July 9, he
                concludes that the victim's recollection has been called into
                question.

 Id.

        The “new evidence” question before the First District is a different question than the one

 presented to this Court under McQuiggin. Under Ohio law, a motion for new trial based on newly-

 discovered evidence must be filed within 120 days after trial. Ohio R. Crim. P. 33(B). To file

 later a defendant must obtain permission to file based on a showing “by clear and convincing proof

 that the defendant was unavoidably prevented from the discovery of the evidence” on which he

 relies. Id. In Millow’s case the First District held that:

                Simply incanting "newly discovered evidence," however, does not
                satisfy the test. We think it is fair to say that Mr. Millow was aware
                of his youngest daughter's 1999 birth at the time of trial. With that
                knowledge, he should have appreciated the significance of the
                phrase "sisters" at the time of trial [footnote omitted]and could have
                sought to offer exculpatory evidence either at the time or within the

                                                    6
Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 7 of 11 PAGEID #: 1875




                windows provided by Crim.R. 33. There is no reason why this
                evidence could not have been presented earlier—indeed, Mr.
                Millow already tried once before to present evidence about the
                timing of his youngest daughter's birth. Nor does he convincingly
                explain why he could not have presented evidence by his nephew
                (or others present on July 9) prior to now. And even if we could
                excuse the 17-year delay in tracking down the nephew, his
                testimony does not absolve Mr. Millow of anything. At best, he
                provides that during a few-hour window, the nephew did not
                observe anything amiss.

 State v. Millow, 2019-Ohio-1751, ¶ 10.

        Because the First District was not deciding a question of federal constitutional law in

 Millow, its decision is not entitled to deference under 28 U.S.C. § 2254(d)(1). That is, we do not

 determine whether its decision is an unreasonable application of Supreme Court precedent. Simply

 put, there is no United States Supreme Court precedent that determines when state courts must

 grant a new trial.

        On the other hand, the Ohio courts did make one or more “determination[s] of a factual”

 which this Court must “presume to be correct.” 28 U.S.C. § 2254(e). To overcome that

 presumption, Petitioner must rebut it with “clear and convincing evidence.” Id.

        The first relevant state court factual determination is “We think it is fair to say that Mr.

 Millow was aware of his youngest daughter's 1999 birth at the time of trial.” Millow, supra, at ¶

 10. To rebut that finding, Millow relies on his testimony on cross-examination at trial:

                10 Q. Now, tell me, when is Marchetta's
                11 birthday?
                12 A. When is what?
                13 Q. Marchetta's birthday.
                14 A. Oh, boy. I can't say right off. I
                15 cannot say right off. I cannot.
                16 Q. How about Leah?
                17 A. I cannot. I'm not good with no
                18 birthdays. I'm not good with them days, the kids'
                19 birthdays. I am not.


                                                 7
Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 8 of 11 PAGEID #: 1876




 (Trial Transcript, ECF No. 9-2 PageID 1564.)

        The fact that Millow claimed on cross-examination at trial not to remember the birth date

 of his youngest daughter does not rebut the finding by clear and convincing evidence. The quoted

 testimony is extracted from a portion of Millow’s testimony in which the prosecutor had

 established that Millow was living with the victim and her mother at the time the youngest sister,

 Leah, was born on July 5, 1999, and had lived with them throughout the pregnancy. Id. at PageID

 1563-68. Whether or not we credit Millow’s trial testimony that he did not remember Leah’s birth

 date at that time, he certainly did know that she had been born. As the First District concluded, if

 he did not know the exact date at the time of trial and it became crucial in his mind because if the

 victim’s use of the word “sisters,” he could surely have learned of the exact date very easily.

 Indeed, as the First District found, he had already presented this discrepancy in the victim’s

 testimony when he filed his first motion for new trial in 2007.

        The second relevant factual determination by the First District is “Nor does he convincingly

 explain why he could not have presented evidence by his nephew (or others present on July 9)

 prior to now.” Millow, supra, at ¶ 10. Petitioner says this conclusion is unreasonable “because

 that information could only be obtained through rigorous direct and cross-examination of the

 nephew himself.” (Memo. in Opp., ECF No. 14, PageID 1837). That position attempts to shift the

 burden of proof to the State. The nephew is Millow’s substantive witness; he and his family

 members, particularly his sister, are participants in and witnesses to the efforts made to locate the

 nephew, but Millow offers nothing from any of them to this Court to rebut the First District’s

 conclusion.




                                                  8
Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 9 of 11 PAGEID #: 1877




        The Magistrate Judge concludes Millow has not rebutted either of the relevant First District

 factual conclusions by clear and convincing evidence. Thus this Court will continue to defer to

 them to the extent they are relevant to the Motion to Dismiss.

        In order for evidence to qualify as “new evidence’ to satisfy the Schlup standard, it must

 be newly discovered. In Dufresne v. Palmer, 876 F.3d 248 (6th Cir. 2017), the Sixth Circuit held

 that evidence (in that case, police reports) that could have been discovered by the exercise of due

 diligence before trial does not qualify as new evidence. Certainly Millow could have discovered

 the date of birth of his youngest daughter before trial and he knew at the time of trial who was

 present with him on the date of the offense. The Affidavit of the nephew, Gregory Millow, is

 attached to Millow’s Motion for New Trial (State Court Record, ECF No. 9-1, Ex. B, PageID 934-

 35). It details Gregory’s observations on the date in question, but also lists Gregory’s father,

 younger brother, cousin Lawrence Blunt, and an unnamed friend who were present. At least the

 other members of the Millow family would have been known to Petitioner. The Affidavit recites

 that Gregory had not spoken to Levon for seventeen years, but the Motion is not supported by and

 evidence of efforts made to contact Gregory or any of the other possible witnesses in that

 seventeen-year period. As found by the First District, Petitioner has not shown that he pursued his

 new evidence with due diligence.

        More importantly, the evidence on which Millow relies is not new evidence of actual

 innocence of the type required by Schlup and Souter. "To be credible, such a claim requires

 petitioner to support his allegations of constitutional error with new reliable evidence -- whether it

 be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical evidence

 -- that was not presented at trial." Schlup, 513 U.S. at 324. Petitioner’s new evidence is neither

 exculpatory scientific evidence nor critical physical evidence. The question then is whether



                                                   9
Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 10 of 11 PAGEID #: 1878




 Gregory’s eyewitness account is trustworthy. It must first be discounted by its extreme distance

 in time from the events reported. Second, it must be discounted by Gregory’s interest in the

 outcome, being a member of Millow’s family (and not blood-related to the victim who is not

 Millow’s biological daughter). And finally the value of the Affidavit must be discounted by the

 incompleteness of Gregory’s observations. As the First District found, “[Gregory’s] testimony

 does not absolve Mr. Millow of anything. At best, he provides that during a few-hour window, the

 nephew did not observe anything amiss.” Millow, supra, at ¶ 10.

        The Magistrate Judge is not persuaded that a reasonable juror, having heard the testimony

 at trial plus Gregory Millow’s testimony, could not have convicted Petitioner beyond a reasonable

 doubt. Thus this Court has confidence in the outcome of the trial.



 Conclusion



        Because Millow has not satisfied the actual innocence exception to the statute of

 limitations, Respondent’s Motion to Dismiss should be granted and the Petition should be

 dismissed with prejudice as time-barred. Because reasonable jurists would not disagree with this

 conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

 the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not

 be permitted to proceed in forma pauperis.



 January 19, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                 10
Case: 1:20-cv-00460-MRB-MRM Doc #: 19 Filed: 01/19/21 Page: 11 of 11 PAGEID #: 1879




                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
 objections shall specify the portions of the Report objected to and shall be accompanied by a
 memorandum of law in support of the objections. A party may respond to another party’s
 objections within fourteen days after being served with a copy thereof. Failure to make
 objections in accordance with this procedure may forfeit rights on appeal.


                        NOTICE REGARDING RECORD CITATIONS


        The attention of all parties is called to S. D. Ohio Civ. R. 7.2(b)(5) which provides:

                (5) Pinpoint Citations. Except for Social Security cases, which
                must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court
                that reference a prior filing must provide pinpoint citations to the
                PageID number in the prior filing being referenced, along with a
                brief title and the docket number (ECF No. ___ or Doc. No. ___) of
                the document referenced.

 The Court’s electronic filing system inserts in all filings hyperlinks to the place in the record which
 has been cited following this Rule. However, as with most computer systems, the CM/ECF
 program cannot read pinpoint citations which do not follow the Rule precisely. For example, the
 first pinpoint citation in ODRC’s Reply reads “Plaintiff argues that he could not bring this action
 until “administrative remedies as (sic) are exhausted (sic).” (Doc. 80, PageId# 987).” The correct
 citation would have been Doc. No. 80, PageID 987.” Because Defendant added the “#” symbol,
 the program failed to inset a hyperlink. Use of this software is mandated by the Judicial
 Conference of the United States and cannot be locally modified. The parties are cautioned to
 comply precisely with S. D. Ohio Civ. R. 7.2(b)(5) in any further filings.




                                                   11
